Dewet, J.
The case, presented by the paper title, which was exhibited on the trial, is prima facie in favor of the plaintiffs. The estate in question originally belonged to Simon Tuttle, from whom it passed to his children, as his heirs at law ; and, under the authority vested in the judge of probate, it was assigned to Lucy Fletcher, one of the heirs; through whom, the plaintiffs derive the title upon which they found their claim. It .is contended, however, that the real estate assigned to Lucy Fletcher by the judge of probate was held by her, at least, to a certain extent, in trust for her husband, Joseph Fletcher. It is supposed to be so held, by reason of the payment made by him, to two of the co-heirs of his wife, of the appraised value of the shares belonging to them, which were assigned to her. It is said, that this payment raises a *268resulting trust, upon the principle, that where money is advanced by one person for the purchase of real estate, and a deed is taken in the name of another, the grantee holds the estate as a trustee for the person who advances the purchase money.
Without stopping to inquire, how far this doctrine would apply to the case of money advanced by a husband, and a conveyance taken in the name of the wife, — or, whether, in the case of a payment of the purchase money by a father, and a conveyance taken in the name of his child, it would be considered as an intended gratuity or gift, — or whether such resulting trust could be raised, where in truth there was no conveyance, but a mere right acquired by partition among heirs, under the authority of the probate court, — it is sufficient to say, that if this be the case of a resulting trust, in favor of the husband, yet the legal estate vested in the wife and her heirs, and, in a court of law, the legal estate must be taken to be the title, and as such must here prevail.
The only ground, therefore, which is open to the defendant, is that of a presumed grant or conveyance of the estate from Lucy Fletcher or her heirs; which is equally necessary, whether the case is to be treated as one in which there is a resulting trust, or as the naked case of an estate held at some former period by Lucy Fletcher in her own right. The only real question in the case is, whether, in the proposed evidence, there is sufficient to warrant the presumption of a non-appearing grant or conveyance, by which the legal estate was vested in Joseph Fletcher. The defendant insists that the conveyance of the estate by Joseph Fletcher, in 1817, — the several subsequent conveyances,—the act of the wife in releasing her dower, —the manner in which the estate has been occupied, — all tend to establish such a presumption; and that these acts are only consistent with the supposition, that, at some period subsequent to the assignment by the judge of probate to Lucy Fletcher, she and her husband conveyed her estate to a third person, by whom it was afterwards conveyed to Joseph Fletcher, or, if not so conveyed by a deed from *269Lucy Fletcher and her husband, that it was conveyed to Joseph Fletcher by her heirs at law.
The case, which is most strongly relied upon by the defendant, as an authority, is that of Melvin v. Locks and Canals, 16 Pick. 137, and 17 Pick. 255. The facts in the present case fully show, that, by virtue of the assignment to Lucy Fletcher, her husband became seized of a freehold for his own life, and that, by force of the conveyance from him, his grantee acquired a right to the possession of the premises for the same period. During the life of Joseph Fletcher, therefore, the right of possession was absolute in his grantee ; and the children' of Lucy Fletcher could not interfere with the occupation of the premises, by such grantee, or those holding under him. Upon these facts, if standing alone, there would not, according to the doctrine of Melvin v. Locks and Canals, be sufficient evidence to warrant the presumption of a grant from Lucy Fletcher.
It was supposed, however, in the case of Melvin v. Locks and Canals, that there were certain other facts, which might authorize the presumption of such a grant. After the title of Mrs. Melvin accrued, a period of six years elapsed, before her marriage. She also lived forty-four years after the conveyance made by her husband. In the present case, the estate descended to the wife during coverture, which, of course, forbids any inference of a conveyance by her before her marriage. Her death, also, occurred within nine months after the title accrued to her, thus limiting the period for a conveyance by her to a short space of time. In the case of Melvin v. Locks and Canals, five years elapsed between the marriage and the conveyance by the husband; while, in the present case, three months only elapsed between the accruing of the title in Lucy Fletcher and the conveyance by her husband. But the more material circumstance, without which, probably, the court would not have sustained a verdict for the defendants, was, that Melvin, the husband, conveyed by his deed the entire estate in the premises. The wife’s interest, upon the plaintiff’s hypothesis, was only one undivided *270moiety, and the other moiety was held by a Mrs. ICittredge, whose title Melvin had no right to convey for any period of time, provided his only title was the estate he held in the right of his wife, or merely as tenant by the curtesy; and thus the possession of those claiming under Melvin was at all times unlawful and might have been resisted. This was a case, therefore, where the present possession, but for the existence of a deed of conveyance, would have been unlawful. It was a possession of about fifty years’ continuance. Under all these circumstances, it was held, in that case, that the evidence was sufficient to authorize the jury to presume a lost deed. But, in the case now before the court, we think that the facts relied upon would not authorize the jury to presume a grant from Lucy Fletcher or her heirs.
The remaining question is, whether, by reason of the signature of Lucy Fletcher to the deed executed by her husband to Nathaniel Holden, on the 28th of March, 1817, her heirs are estopped to deny, that the title in fee of the demanded premises was in Joseph Fletcher, the grantor, at the time of the making of that conveyance. This was a deed from Joseph Fletcher, with covenants of warranty, in which Lucy Fletcher, “in token of relinquishment of her right of dower in the premises,” joined under her hand and seal. The principles of estoppel cannot be properly applied to the present case. It may be true, as stated in 1 Story’s Eq. Jur. § 385, “ that neither infancy nor coverture will constitute any excuse for a party guilty of concealment or misrepresentation, for neither infants nor femes covert are privileged to practise deception or cheats on others.” We cannot infer, however, from the act of Lucy Fletcher, in releasing her right of dower, in the manner above stated, that she was guilty of a fraud upon the grantee .or that she designedly misled him. Her signature, being given to a writing which fully stated its purpose, may be considered as honestly made, and in ignorance of her title. I am aware, that, in equity, ignorance of title is not always deemed sufficient to excuse a party, who actually misleads a purchaser by his concealment or misrepresentation. But we
*271cannot think, that the mere act of signing a deed, releasing her right of dower in certain premises conveyed by her husband, can be held, in a court of law, to constitute a legal estoppel to prevent her heirs from claiming to hold an estate in fee in the premises, by descent from her. In the case of Bruce v. Wood, 1 Met. 542, the husband made a conveyance of land, of which he and his wife were seized in her right, and she joined in the conveyance, with this recital: “In testimony whereof, I the said J. B., and J. M. B., wife of the said J. B., in token that I relinquish all my right in said bargained premises, have hereunto set our hands and seals,” &c.; and this was held not to be sufficient to bind the wife, or to preclude her from recovering the land, after the death of her husband. If such a signature was held insufficient to estop the wife, it would seem, that a signature of a more limited import, and confined in terms to a release of dower, ought not to operate as a bar to the party thus giving her signature. The present does not seem to us to be a case, in which the principle of estoppel should be held to apply. Such being the case, and a legal title being clearly shown in the demand-ants, judgment must be entered for them.